Citation Nr: 0910764	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  00-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chest and muscle 
pain, to include as due to an undiagnosed illness and as 
secondary to service-connected mixed ventilatory defect 
and/or history of viscerotropic leishmaniasis.  

2.  Entitlement to service connection for systemic 
mycoplasma, to include as due to an undiagnosed illness and 
as secondary to service-connected history of viscerotropic 
leishmaniasis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 
to December 1991, which included service in the Southwest 
Asia theater of operations from February 16, 1991 to March 
15, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for chest and 
muscle pain, to include as due to an undiagnosed illness, and 
systemic mycoplasma.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing is of record.  

In February 2009, the Veteran submitted additional argument 
and evidence to the Board in support of his claims on appeal.  
As these records are duplicates of those that were already of 
record and considered by the RO, remand for the issuance of a 
supplemental statement of the case is not warranted.  See 38 
C.F.R. § 20.1304(c).

The issues on appeal were remanded by the Board in November 
2004 and March 2007 for additional development.  The appeal 
is again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The Veteran contends that he has had increased muscle and 
left-sided chest pain and systemic mycoplasma pneumonia, as a 
result of service.  He asserts that he never had any of these 
problems prior to his service in the Persian Gulf.  The 
Veteran has also asserted that the diagnosis of mycoplasma 
pneumonia is an infection secondary to service-connected 
history of viscerotropic leishmaniasis and that his left-
sided chest pain should be considered associated to his 
service-connected mixed ventilatory defect of uncertain 
etiology due to undiagnosed illness and service-connected 
history of viscerotropic leishmaniasis.  See VA Forms 21-4138 
dated September 1999, April 2000, November 2000 and January 
2006; May 2001 statement in support of claim; August 2003 VA 
Form 9; May 2004 hearing transcript; August 2008 statement in 
support of claim.  

In a recent decision, the Court of Appeals for Veterans' 
Claims (Court) held that separate theories in support of a 
claim for a particular disability are to be adjudicated under 
one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-
51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  As such, separate adjudication of the 
Veteran's disability under a separate theory of entitlement, 
in this case, service connection for chest and muscle pain 
and systemic mycoplasma on a secondary basis, is not 
warranted.  Since review of the claims folder does not reveal 
that the Veteran has been provided proper notice of how to 
substantiate a claim for service connection on a secondary 
basis, the claims must be remanded to the RO/AMC in order for 
the Veteran to be provided with such notice.  

Post-service medical evidence of record reveals that the 
Veteran has been seen on numerous occasions with complaint of 
left-sided chest pain.  See e.g., November 1996 abbreviated 
medical record; January 1998 medical record; December 1998 
primary care B note; March 1999 primary care green progress 
note; September 1999 medical record; October 2000 medical 
certificate; September 2003 Initial Patient Assessment from 
the Center for the Study of War Related Illnesses; primary 
care C attending notes dated February 2004 and July 2004.  He 
has been diagnosed with chronic pain syndrome; non-cardiac 
chest pain with shortness of breath; chronic chest pain with 
history of pleural scarring; left chest pain, unchanged, not 
cardiac in nature; atypical chest pain; and chronic pain left 
chest.  See August 2000 consult request; October 2000 medical 
certificate; February 2005 primary care C RS note; December 
2005 primary care A note; March 2006 urgent care provider 
note; October 2007 addendum from Myrtle Beach outpatient 
clinic.  The Veteran was found to have a left pleural 
effusion in November 1996.  See x-ray report.  

Medical records from the University of Michigan Hospital 
reveal a March 1997 impression of atypical chest pain and 
upper chest myalgias present for six years that the Veteran 
related to following Desert Storm involvement.  A subsequent 
March 1997 record contains an impression of chronic fatigue, 
dyspnea, with musculoskeletal aches.  The examining physician 
reported that a precise diagnosis had not been arrived at but 
indicated that some features of his symptoms suggested 
fibromyalgia.  An impression of polymyalgia was made in 
September 2000.  See record from Myrtle Beach Medical Center.  

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in July 2005, at which time he was 
diagnosed with normal chest wall, including ribs.  The 
examiner reported that there was no evidence of fibromyalgia 
per the examination and that as far as the orthopedic part of 
the examination was concerned, the Veteran did not have any 
diagnosable condition relating to muscle complaints and chest 
pain.  The examiner found that the Veteran's complaints of 
chest and muscle pain are not likely to be any symptoms of 
undiagnosed disability and are unlikely to be attributable to 
an undiagnosed illness.  The examiner also reported that it 
was not likely that the current physical complaint of chest 
pain had its onset during active service, but that s/he could 
not give any opinion as to whether it is related to any in-
service disease.  

The Veteran was seen with complaint of persistent chest pain 
localized over the lower left lateral area, non-pleuritic, 
moderate to severe in intensity, in August 2005, at which 
time the examiner noted that his chest pain may be a possible 
residual of his history of viscerotropic leishmaniasis.  See 
infectious disease admission/initial assessment note.  

Post-service medical evidence of record also reveals that the 
Veteran was found to have systemic mycoplasma pneumonia 
infection in September 2000.  See record from Myrtle Beach 
Medical Center; see also November 2000 letter from Dr. D. 
Bordeaux.  In August 2005, a VA examiner noted that the 
Veteran received treatment with two years of antibiotics 
against the mycoplasma infection and diagnosed him with 
mycoplasma infection, adequately treated with two year course 
of antibiotics.  See infectious disease admission/initial 
assessment note.  An April 2006 addendum to the August 2005 
infectious diseases note indicates that it is not as likely 
that the Veteran's mycoplasma pneumoniae had its onset during 
service.  The rationale was that the IgG serology for 
mycoplasma was obtained in 2000 and was 1:160; there was no 
recorded serology during or within a year of separation from 
service.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary for the purpose of assessing the 
Veteran's complaints and obtaining an opinion as to etiology, 
to include whether any disorder is secondary to any of the 
claimed service-connected disorders.  This is particularly 
important given the medical evidence discussed above.  Any 
recent VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).



Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for chest and 
muscle pain and systemic mycoplasma on a 
secondary basis (see 38 C.F.R. § 3.310); 
(2) about the information and evidence 
that VA will seek to provide; and (3) 
about the information and evidence that 
he is expected to provide.  

2.  Obtain the Veteran's treatment 
records from the Charleston VAMC dated 
since July 2007, from the Ann Arbor VAMC 
dated since December 2007, and from the 
Myrtle Beach Outpatient Clinic dated 
since May 2008.  

3.  Thereafter, make arrangements for the 
Veteran to have an appropriate 
examination to determine the etiology of 
his complaints of chest and muscle pain.  
The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  

The examiner should render diagnoses of all 
current disabilities manifested by chest 
and muscle pain.  All necessary tests in 
order to determine the correct diagnoses as 
determined by the examiner are to be done.  
If no such disorders are found, the 
examiner should so state. 

The examiner should specifically indicate 
whether or not chest and muscle pain are 
symptoms of a diagnosed disability or are 
attributable to an undiagnosed illness.  

Are the Veteran's complaints of chest and 
muscle pain a symptom of his service-
connected mixed ventilatory defect, 
gastroduodenal ulcers, esophagitis, or 
viscerotropic leishmaniasis?

The examiner should state whether it is at 
least as likely as not that any current 
disability manifested by chest or muscle 
pain had its onset during active service or 
is related to any in-service disease or 
injury.

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's mixed 
ventilatory defect of uncertain etiology 
and/or history of viscerotropic 
leishmaniasis either (a) caused or (b) 
aggravated any disability manifested by 
chest and muscle pain.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

4.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of his systemic 
mycoplasma pneumonia.  The claims folder, 
to include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should determine whether the 
veteran currently suffers from any 
residuals of systemic mycoplasma pneumonia.

If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that systemic mycoplasma 
pneumonia is related to service.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's history of 
viscerotropic leishmaniasis either (a) 
caused or (b) aggravated his systemic 
mycoplasma pneumonia.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

5.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


